Citation Nr: 1144244	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for social phobia (paruresis).

2.  Entitlement to service connection for psychiatric disorder other than social phobia, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and a psychiatric disorder, and which granted service connection with a 10 percent rating for social phobia (paruresis), respectively.  The Veteran timely appealed those issues.

The Veteran initially filed a claim of service connection for urinary difficulties in October 2002; that claim was ultimately granted as a psychiatric disorder for a social phobia (paruresis) in a July 2009 rating decision.  The RO assigned a 10 percent evaluation for that disability.  Meanwhile, the Veteran separately claimed service connection for a psychiatric disorder and PTSD, for which he also perfected an appeal.

The increased evaluation and the service connection claims were before the Board in October 2010.  At that time, an increased evaluation was denied for the Veteran's social phobia.  In that denial, the Board found that the Veteran's psychiatric symptomatology could not be separated and therefore all the psychiatric manifestations would be rated as attributable to the service-connected social phobia disability.  The Veteran timely appealed that denial to the Court.  During the pendency of that appeal, the Secretary of the Department of Veterans Affairs (Secretary) and the Veteran jointly agreed to remand the case back to the Board for further development and clarification.  The Court vacated the October 2010 Board decision in a June 2011 Court order, and remanded the case back to the Board in compliance with the June 2011 Joint Motion for Remand.

The case has been returned to the Board at this time in compliance with the June 2011 Court order.  In light of the remand, discussed below, the Board has again separated the service connection and increased rating issues.  The Board has also recharacterized the service connection issue on appeal in order to comport with the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand and the subsequent informal hearing presentation submitted, the Veteran and his representative requested a new VA examination because the last one in July 2009 does not adequately address the Veteran's claims.  Specifically, the Veteran and his representative contended that the July 2009 examiner failed to address the psychiatric disorders other than social phobia that he has claimed and failed to adequately state which symptoms are associated with each psychiatric disorder in accordance with Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the Board finds that a new VA examination should be afforded the Veteran in order to address these concerns and to adequately assess the current severity of the Veteran's functional impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the New York, New York, VA Medical Center, or any other VA medical facility that may have treated the Veteran since November 2008 and associate those documents with the claims file.

2.  Ask the Veteran for information regarding any private treatment for his psychiatric conditions since May 2008, including with Drs. R.M.F. and J.Y.  After obtaining the necessary medical release forms, VA should attempt to obtain all identified documents and associate them with the claims file.  If VA is unable to obtain the records and further attempts to obtain the records would be futile, such should be noted in the claims file and the Veteran should be so notified so that he may attempt to obtain those documents on his own behalf.

3.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his social phobia and whether any other psychiatric disorders, with distinct and separate symptomatology, are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include social phobia (paruresis), a depressive disorder and an anxiety disorder.  

Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.  In so discussing, the examiner should specifically address the Veteran's claimed humiliation in service during a random drug screening in 1975 when he was unable to urinate in public areas.

The examiner should indicate all symptomatology associated with each individually diagnosed psychiatric disorder, to the best of the examiner's ability, and provide a Global Assessment of Functioning score.  E.g., the examiner should note all of the symptomatology associated with the Veteran's social phobia, and then indicate all of the symptomatology associated with a depressive disorder, if such is diagnosed.  

Any overlapping symptomatology, or symptomatology which cannot be isolated or separated as being associated with a specific psychiatric disorder, should be specifically noted by the examiner.

For any diagnosed psychiatric disorder other than social phobia-including PTSD, a depressive disorder, and an anxiety disorder-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the claimed drug screening incident in service.  

The examiner should also opine whether any diagnosed psychiatric disorder other than social phobia is more likely, less likely, or at least as likely as not caused or aggravated (i.e. permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected social phobia.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for his social phobia and service connection for a psychiatric disorder other than social phobia, to include PTSD, anxiety and depression.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


